Citation Nr: 0022338	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95- 16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1993 rating decision by the 
New York, New York, regional office (RO) of the Department of 
Veterans' Affairs (VA).  The veteran currently resides within 
the jurisdiction of the St. Petersburg, Florida, RO.  

In January 1995 the veteran was notified by the RO that his 
notice of disagreement had not been timely received and the 
January 1993 decision was final.  Subsequently in a March 
1995 statement of the case the RO noted that a timely notice 
the of disagreement had been received.  Consequently, this 
issue is appropriately before the Board for appellate 
consideration.

In March 1998 the Board remanded this issue for additional 
development of the evidence.  The case has now been returned 
for appellate consideration.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  There is no competent medical evidence of record, which 
establishes a relationship between the veteran's current back 
disorder and his service or to an event or injury therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran's service medical show that he was treated at the 
dispensary in September 1972 when he fell into a pit and hurt 
his back and scraped the skin of the right leg.  The leg 
wound was cleaned and dressed.  Examination of the back was 
negative.  The impression was a mild contusion.  

The veteran was treated in June 1973 for his back the day 
before with lifting (prying), now with pain.  There was no 
radiation.  The veteran wanted x-rays.  The physical 
examination showed slight scoliosis with no spasms or 
tenderness.  

In September 1973 the veteran was seen for pain in the middle 
of the lower back.  The veteran was to return on a later day 
to see the doctor.  Later that month the veteran returned for 
treatment.  The doctor was not there that day.

The veteran's service separation examination showed that the 
upper extremities (strength and range of motion), lower 
extremities (except feet for strength and range of motion), 
and the spine, other musculoskeletal were clinically 
evaluated as normal. 

The veteran has been examined and treated intermittently at 
private and VA facilities from 1990 to 1998 for various 
disorders, to include a back disorder.  Beginning in the 
early 1990s he began receiving treatment at VA facilities and 
underwent a VA examination of his low back disorder.  

A September 1990 private medical record of a computed 
tomography (CT) scan of the lumbar spine shows an impression 
of a focally bulging disk, posteriorly and to the left, at 
the L5-S1 level.  As there was a slight displacement of the 
left S1 root this may be a clinically significant bulge.  The 
finding should be correlated with a clinical examination and 
if there were clinical symptoms referable to the left S1 root 
re-evaluation of this level could be considered using 
magnetic resonance imaging.

An October 1990 high-resolution magnetic resonance imaging 
(MRI) of the lumbar spine showed an impression of a bulging 
disc posteriorly at L1-L2.  This may represent an early disc 
herniation.  Probably early disc degeneration, L3-L4.

A February 1992 letter from a private physician stated that 
veteran had been a patient in his office for an injury 
suffered due to the veteran's job as a roofer.  Since that 
time, he had damaged the weight-bearing structure of his 
spine, which had rendered him disabled.  He had multiple 
problems of back sprain, and injury to the discs.  The 
veteran had limitation with bending, lifting, pushing, 
pulling, weight bearing, and extended sitting.  The veteran 
had remained totally disabled since the time of his injury.  
The physician went on to state that the veteran was totally 
industrially disabled presently from any and all work 
activities.

A May 1992 statement in support of claim from the veteran is 
to the effect that around 1973 or 1974 he was in Germany.  
His field artillery received a new truck for the whole 
battalion.  He was in the service battery so he had to get 
them road ready.  He was unloading the crates and the vehicle 
was over the shop pit.  He was standing on the tailgate and 
the hook on the chains stretched out and he fell to the 
bottom of the pit with the crate on top of him.  He went to 
the infirmary on post and x-rays were taken at the hospital.  
He forgot what it was called.  His back had always hurt since 
then.

A May 1992 VA examination showed that he his occupation was 
previously in vinyl siding.  He was currently on workmen's' 
compensation for the past two years due to his back 
disability.  The veteran stated that sometime in 1973 or 1974 
while he was stationed in Germany that while holding a heavy 
object he had a fall together with the heavy object down to 
the pit.  He was pinned with the object.  He had an immediate 
thoracolumbar pain and lumbar pain.  He was seen at the 
clinic and later referred to a hospital.  He had a x-ray of 
the lumbar spine.  There was no mention of specific 
diagnoses.  Treatment consisted of ice packs at the lumbar 
area and thoracic area.  He returned to active duty a few 
days later, exact date absent.  He could not recall.  There 
was no further follow-up.

The veteran reported that he had ongoing thoracic and lumbar 
pain which had been ongoing but at times he had difficulty in 
mobility of the lumbar spine.  He had been followed for the 
past two years by a chiropractor.  It was reported that on 
February 27, 1990 an x-ray revealed mild degenerative changes 
of the lumbar fascet.  On September 11, 1990 a CAT scan of 
the lumbar sine revealed focal bulging disc to the left L5, 
S1.  Slight displacement of the left S1 root, which may be of 
clinical significant bulge.  On October 4, 1990 a MRI of the 
lumbar sine revealed slight disc bulging, L1, L2, suggestive 
of disc degeneration L3, L4.  In 1991 he was seen at a 
hospital where a TENS unit was prescribed due to lumbar pain.  
There was still ongoing paralumbar muscular spasm at the 
lumbar area.  

The x-rays of the lumbosacral and thoracic spine showed 
minimal degenerative spurring.  Following orthopedic and 
neurological examinations, the diagnosis was status post 
chronic lumbar pain with mild degenerative joint disease, 
history of trauma, and residual pain in the lumbar spine on 
mobility, guarded mobility, limited tolerance to prolonged 
standing, ambulation, stair climbing and bending of the 
spine.  There were no neurological deficits.  There was no 
radiculopathy noted at the time of the examination.

A private September 1992 insurance record shows that the 
veteran was listed with cervical, lumbar, and thoracic 
strain, sprain which occurred at work earlier in September 
1992.  

An October 1992 letter from a private physician stated that 
the veteran was seen for injuries suffered to his back.  The 
diagnosis was that he had multiple sprains, for the last two 
years, in the cervical, lumbar and thoracic area.  The 
veteran's activity was limited because he had underlying disc 
pathology, which was demonstrated on MRI.  The veteran had a 
severe limitation with bending, lifting, pushing and pulling.  
The veteran's present status was 100% occupationally totally 
disabled from his work duties, which he was qualified for.  
At the time of the letter, because of his limitations 
physically and educationally, the physician listed him as 
totally disabled.  Until the veteran could seek vocational 
rehabilitation, he had been listed as totally disabled by the 
physician's office.  

The veteran was treated intermittently by a private 
chiropractor from 1996 to 1998 for back complaints. 

In September 1997 the veteran testified during a hearing at 
the RO that in 1973 he was unloading new vehicles.  While he 
was standing on the tailgate the chains that held the 
tailgate straightened up, and the tailgate dropped out from 
underneath him.  He then fell into the grease pit with the 
crate on top of him.  The pit was about 6 to 8 feet deep.  He 
was then taken to the dispensary where they took x-rays.  He 
was placed on light duty.  He returned for follow-ups.  The 
veteran testified that his back continued to have flare-ups.  
At times he could not do morning exercise.  He would get 
sharp pains that would take his breath away.  All of his back 
was affected.

Following separation from service the veteran was self-
employed installing siding, vinyl siding, and aluminum 
siding.  He testified that since he was self-employed he did 
not seek medical care or have any employment or insurance 
examinations that would have shown a back disorder during 
this period of employment.  The veteran testified that he was 
seen at a VA medical center in New York in 1989.  The veteran 
stated that he was still self-employed and had not worked 
since January.

II. ANALYSIS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81. 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a claim is not well grounded VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  See, Murphy, at 81; see, also, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 1991).  Service 
connection may also be granted for a chronic disease, i.e. 
arthritis, which becomes manifest to a compensable degree 
within one year after a veteran's separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

To summarize, lay statements and testimony describing a 
symptom of a disorder or an incident which occurred during 
service are considered to be competent evidence.  However, a 
lay person is not competent, in the absence of evidence 
demonstrating that he or she has medical training or 
expertise, to render medical findings or opinions.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran has 
indicated that he sustained a back injury while unloading new 
vehicles.  However, this fact, in and of itself, is 
insufficient to establish service connection.  There must be 
competent medical evidence which shows the presence of a 
current disability which is related to the reported inservice 
injury.

In this regard, the service medical records show that the 
veteran did receive treatment at the dispensary in September 
1972 when he fell into a pit and hurt his back and scraped 
the skin of the right leg.  The impression was a mild 
contusion.  He was subsequently was seen on several occasions 
for his back complaints through September 1973.  However, the 
remainder of the service medical record show no subsequent 
complaints relative to his back.  Additionally, the 
separation examination clinically evaluated the spine as 
normal.  The veteran stated that to the best of his knowledge 
he was in good health.  

The first documented post-service clinical evidence of a back 
disorder was in 1990, many years following his discharge from 
service.  Additionally, the records shows that this treatment 
was precipitated by an on the job injury.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a nexus between his current back disability and 
his period of active duty or any incident therein.  
Accordingly, the claim is not well grounded and must be 
denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

The Board views the information provided by the RO, 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for a back 
disorder.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


